      Case 2:19-cv-14665-BWA-JVM Document 13 Filed 02/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

KENNETH HAMILTON                                                            CIVIL ACTION
VERSUS                                                                      No. 19-14665

ROMAN CATHOLIC CHURCH OF THE                                                SECTION: M (1)
ARCHDIOCESE OF NEW ORLEANS, ET AL

                          SCHEDULING CONFERENCE NOTICE

       A SCHEDULING CONFERENCE will be held by telephone on March 11, 2020, at
9:30 a.m. for the purpose of scheduling a pre-trial conference and trial on the merits and for a
discussion of the status and discovery cut-off dates. The Court will initiate the telephone
conference call and will be represented at the conference by its Case Manager.

       TRIAL COUNSEL are to participate in this conference. If, however, you are unable for
good cause to do so, another attorney in your firm may participate if acquainted with all details of
the case and authorized to enter into any necessary agreements. If, for good cause, neither is
possible, you must file a Motion and Order to Continue at least one week prior to the above date.


                                               CHERIE CHARLES
                                               CASE MANAGER, SECTION M
                                               (504) 589-7703



COUNSEL ARE TO COMPLY WITH THE DISCLOSURE REQUIREMENTS OF RULE
26(a)(1) and 26(f), LOCAL RULE 26 AND THE CORPORATE DISCLOSURE
REQUIREMENTS OF F.R.C.P. 7.1. COUNSEL ARE TO BE PREPARED TO ANSWER
THE ATTACHED QUESTIONS CONCERNING DISCLOSURE.


COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF THIS
NOTICE SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS REQUIRED BY THIS
NOTICE.
     Case 2:19-cv-14665-BWA-JVM Document 13 Filed 02/14/20 Page 2 of 2




                        IMPORTANT NOTICE TO COUNSEL

COUNSEL WILL BE REQUIRED TO ANSWER THE FOLLOWING QUESTIONS
REGARDING DISCLOSURE AT THE CONFERENCE:

1.   Have all parties completed your Rule 26(a)(1) mandatory initial disclosures?

2.   Have all parties stipulated that initial disclosures under Rule 26(a)(1) will not be made
     in this case?

3.   Do any of the parties’ object to making Rule 26(a)(1) initial disclosures in this case?
     *

4.   Have the corporate parties filed their corporate disclosure statement?


*WRITTEN OBJECTIONS MUST BE FILED THREE WORKING DAYS PRIOR TO
THE SCHEDULING CONFERENCE.
